Citation Nr: 0909783	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-28 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision dated in January 
2004 issued by the Regional Office (RO) in Buffalo, New York 
and from a rating decision dated in December 2004 issued by 
the RO in Columbia, South Carolina.  The case comes to the 
Board from the Columbia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was examined by the Department of Veterans 
Affairs (VA) with respect to his claim for service connection 
for PTSD in January 2004.  At that time, the Veteran reported 
symptoms including intrusive recollections, flashbacks, 
nightmares, sleep problems, hypervigilance, exaggerated 
startle response, and discomfort in crowds.  The examiner 
noted that the Veteran's treating psychiatrist prescribed 
Zoloft (sertraline) and Seroquel (quetiapine fumarate) to 
help control his symptoms.  An examination was conducted.  
The examiner diagnosed PTSD with currently moderate severity.  
He concluded that the Veteran's personal and social 
functioning were moderately impaired.  The examiner also 
concluded that if the Veteran was required to work in a 
crowded setting on a regular basis, his PTSD symptoms would 
cause moderate impairment.  However, he noted that the 
Veteran has been able to work around this in the past.  The 
Veteran reported that he wanted to obtain training to become 
an instructor in tool and die making.  The examiner's 
assessment was that the Veteran would need improvement in his 
PTSD symptoms in order to maintain an adequate social comfort 
level as a teacher, but that, with treatment, his prognosis 
for this was fair to good.  The Veteran was assigned a global 
assessment of functioning (GAF) score of 62, which denotes 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but that the individual 
is generally functioning pretty well and has some meaningful 
relationships.  

The examination was consistent with the Veteran's treatment 
records from approximately the same time period, which 
recorded that the Veteran experienced mild to moderate 
symptoms and assigned GAF scores of 58 to 59, which are 
indicative of moderate symptoms or moderate impairments. In 
August 2004 the Veteran transferred his mental health care to 
a different VA facility, and his new mental health care 
provider increased the dosages of the his psychiatric 
medications.  

In April 2005, the Veteran continued to report depression, 
anxiety, and sleep disturbance but denied that these symptoms 
affected his school performance or routine functioning. In 
September 2005, the Veteran reported that he was doing 
"okay", that his symptoms were not causing him much 
distress, and that he did not believe he needed mental health 
treatment at that time.  The claims file does not contain any 
more recent treatment records.  In February 2009, the 
Veteran's representative alleged that the Veteran's PTSD got 
worse.  As a result, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOGCPREC 
11-95 (April 7, 1995) (where a claimant asserts to the Board 
that there has been a further increase in the severity of his 
disability subsequent to the RO decision, the duty to assist 
may require that the Board remand the issue for additional 
evidentiary development, including a new examination).  

The Veteran alleged that his currently diagnosed hypertension 
was caused by his PTSD.  A disability that is proximately due 
to or the result of a service connected disability, or which 
is aggravated by a service connected disability, is subject 
to service connection on a secondary basis.  See  38 C.F.R. 
3.310.  The Board finds that, under the circumstances of this 
case, the Veteran is entitled to a VA examination addressing 
the etiology of his hypertension.  See, e.g.,  McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006). 



Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran about 
the information and evidence necessary to 
substantiate the claim, notify him of the 
type of evidence VA will attempt to 
obtain on his behalf and the type of 
evidence he is expected to provide, and 
request that he provide any and all 
evidence currently in his possession.  
The letter should comply with the 
guidance concerning notice as set forth 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The letter should also inform 
the Veteran of the requirements for 
secondary service connection as set forth 
in 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his 
PTSD and for his hypertension.  Based on 
the response, the RO/AMC should undertake 
all necessary action to obtain copies of 
all clinical records that have not 
previously been obtained from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.  VA 
treatment records that have not already 
been made part of the claims file should 
be obtained.  If additional records are 
not located, the claims folder should 
document the efforts made to obtain the 
records.

3.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
whether his service connected PTSD got 
worse since the last rating examination 
in January 2004, specifically, whether 
the Veteran's PTSD is productive of a 
level of disablement greater than that of 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks as encompassed 
by a 30 percent evaluation.

All testing or studies deemed necessary 
should be performed.  The claims file 
should be made available for the 
examiner's review in connection with the 
evaluation.  All clinical manifestations 
of the Veteran's service connected PTSD 
should be reported in detail.  If 
possible, current and past year global 
assessment of functioning (GAF) scores 
attributed solely to the Veteran's PTSD 
should be assigned and their significance 
explained.  The examiner should provide 
an opinion concerning the degree of 
occupational and social impairment 
resulting solely from the Veteran's 
service connected PTSD.  Additionally, if 
any psychiatric disorder(s) other than 
PTSD are identified, the examiner should 
explain to what degree such condition(s) 
cause additional impairment.

4.  The Veteran should be afforded a 
medical examination with reference to his 
hypertension claim.  The claims file 
should be made available for the 
examiner's review.  The examiner's 
written report should address the 
etiology of the Veteran's hypertension, 
and should specifically state whether it 
is at least as likely as not (50 percent 
chance or greater) that the Veteran's 
hypertension was caused, or permanently 
made worse, by his PTSD.  The basis for 
the conclusions set forth in the report 
should be fully explained therein.  

5.  After completion of the above 
development, the Veteran's claims should 
be re-adjudicated.  If the determinations 
remain unfavorable to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

